Citation Nr: 0029747	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California, of which the veteran received notice in 
December 1998.  

A hearing was conducted at the RO in March 2000 before a 
local RO hearing officer.  

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received by the RO 
in December 1998.  A VA Form 21-6789, Deferred Rating 
Decision, dated in January 1999, shows that a claim for 
individual unemployability was to be developed.  Review of 
the record does not reveal that this issue has in fact been 
so developed.  Therefore, as this issue has not been 
adjudicated by the RO, it is referred to the RO for all 
action as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's clinical signs and manifestations of 
schizophrenia are productive of social and industrial 
impairment with reduced reliability and productivity as 
characterized by such symptoms as depression, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 50 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9205 (in effect on November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert, in essence, that a 
rating in excess of 50 percent is warranted for the veteran's 
service-connected schizophrenia.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for "schizophrenic reaction" was 
initially granted by a rating decision dated in December 
1967.  A 10 percent rating was assigned pursuant to 
Diagnostic Code 9205 of VA's Schedule for Rating Disabilities 
(Rating Schedule).  In April 1995, as shown as part of a VA 
Form 21-4138, Statement in Support of Claim, the veteran 
sought an increased rating.  The 10 percent rating was 
increased to 30 percent in a May 1995 RO rating decision.  
Subsequently, the RO, as shown in a rating decision dated in 
October 1998, increased the rating assigned to the veteran's 
"schizophrenia" to 50 percent.  The veteran subsequently 
perfected an appeal to this decision.  The 50 percent rating 
has since remained in effect.  

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in this instance, as the veteran's current 
claim for an increased rating was not filed until June 1998, 
the Board will, in adjudicating this matter, utilize the 
regulations effective subsequent to the November 1996 
revision.  

The severity of the veteran's schizophrenia is ascertained, 
for VA purposes, by application of the rating criteria set 
forth in Diagnostic Code 9205 of the Rating Schedule, 38 
C.F.R. Part 4.  As noted above, effective November 7, 1996, 
the rating criteria for mental disorders was amended.  Under 
the revised rating criteria, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances 

(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

A psychiatric disorder, characterized as "schizophrenic 
reaction, schizo-affective type," was originally diagnosed 
during the veteran's period of active service.  Review of the 
veteran's claims folder shows that he has been receiving 
ongoing treatment for his psychiatric problems through both 
private and VA medical facilities since 1968.  

Several VA outpatient treatment records, dated from 1994 to 
1999, are shown to include a diagnosis of depression.  

A VA fee-basis examination was conducted in August 1998.  
Following the examination, the examiner indicated, as shown 
as part of a letter dated in September 1998, that the 
veteran's chief complaint involved mood changes with 
diagnosis of other schizophrenic reactions.  The veteran 
informed the examiner that he was quite paranoid, and that he 
experienced super highs and deep depression.  He noted that 
he had suffered from these symptoms for the past one to two 
years.  The veteran also informed the examiner, a board 
certified psychiatrist, that he had been unemployed for the 
past year due to his mental condition, and, specifically, due 
to his mood swings and difficulty coping with employers.  

Examination revealed that the veteran was alert to time, 
place, and person.  No inappropriate behavior was exhibited.  
The veteran was also not shown to suffer from any memory loss 
or impairment, nor was it shown that he exhibited any 
obsessive or ritualistic behaviors.  Rate and flow of speech 
was described as normal.  The examiner also noted that the 
veteran did not suffer from panic attacks, but that he did 
show symptoms of mild depression.  Sleep impairment was not 
noted to be currently manifested.  It was also reported by 
the examiner that the veteran showed no impairment as to 
either thought processes or communication and that, in 
addition, no inappropriate behavior was noted.  The diagnosis 
was schizophrenic reaction.  A Global Assessment of 
Functioning (GAF) scale score of 55 was reported, and it was 
also noted that the highest GAF scale score pertaining to the 
past year had also been 55.  The examiner also opined that 
the veteran's service-connected disability interfered with 
his occupational functioning as evidenced by his difficulty 
getting along with others as well as due to his mood swings.  
The psychiatrist concluded the report by noting subjective 
factors as mood swings, withdrawal and paranoia, and 
objective factors as history of delusional and psychotic 
episodes, taking of psychotropic medication, and difficulty 
in functioning on a job.  

As part of his substantive appeal, shown as a VA Form 9, 
Appeal to Board of Veterans' Appeals, received by VA in July 
1999, the veteran asserted that he was totally unable to work 
and that his depression had gotten much worse, to the point 
where he had been prescribed Lithium as well as Prozac.  

A letter dated in March 2000, and written by a Mr. B., sought 
to summarize the veteran's efforts concerning his attempts at 
obtaining employment.  The letter noted that in association 
with a VA rehabilitation plan, the veteran was to, beginning 
in March 1999, immediately pursue suitable entry level 
employment in the occupational field of industrial drawing or 
related occupations.  A job search synopsis indicated that, 
between May 1999 and February 2000, there had been 35 job 
development contacts, 92 "CalJOPS" job searches, and 6 job 
referrals.  

Several VA psychiatric progress notes are also of record.  A 
note dated in April 1999 shows that the veteran was last seen 
several years ago, at which time he was effectively treated 
with Prozac.  He complained of becoming more depressed about 
eight months earlier.  A staff psychiatrist indicated a 
diagnosis of depression, not otherwise specified, with some 
improvement on Prozac.  It was also noted that the veteran 
was alert and oriented, showed a somewhat depressed mood, but 
did not exhibit any psychotic symptoms.  A May 1999 note 
shows a diagnosis of depression, not otherwise specified, 
some improvement on Prozac.  Likewise, an August 1999 note 
indicates a diagnosis of depression, not otherwise specified, 
some improvement on Prozac but continued symptoms.  Another 
note, dated in January 2000 shows a diagnosis of "BPD," 
shown in Medical Abbreviations:  12,000 Conveniences at the 
Expense of Communications and Safety 42 (8th ed. 1997), as 
"borderline personality disorder."  It was also noted that 
the veteran's mood exhibited somewhat of a depressed effect, 
and that no psychotic symptoms were manifested.  A note dated 
in February 2000 is also shown to contain a diagnosis of 
borderline personality disorder. 

During the course of his March 2000 personal hearing at the 
RO, the veteran testified that he had not worked since 1995, 
at which time he was employed in a construction capacity, and 
that he went into a severe depression as a result of 
unsuccessfully attempting to begin his own business.  He 
added that he was receiving ongoing treatment for his 
psychiatric problems; review of the record reveals this to be 
comprised of VA treatment.  See discussion above.  The above-
referenced letter from Mr. B. was submitted in the course of 
the hearing, and the veteran stated that he was unable to 
gain employment, essentially, due to his psychiatric 
disorder.  A friend of the veteran testified that he rented a 
room from the veteran, and when the veteran woke up in the 
morning he was a "little spacey."  He added that the 
veteran led a dysfunctional life.  The friend further 
testified that he had worked on a couple of small jobs with 
the veteran recently and that the veteran could be 
irritating.  

The Board points out that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM 
IV).  The VA fee-basis examiner, in conjunction with the 
examination administered the veteran in August 1998, assigned 
the veteran a GAF of 55.  A GAF of 51 to 60 is defined in the 
DSM IV as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

To summarize, the veteran's statements, as well as those 
expressed by his friend in the course of the March 2000 
hearing, describing symptoms associated with the veteran's 
psychiatric problems, are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence.  

In this regard, as discussed above, the examination conducted 
in August 1998 shows that the veteran primarily complained of 
mood swings, together with paranoia and depression.  The 
veteran was found to be alert to time, place, and person, and 
was not shown to suffer from any memory loss or impairment.  
The examiner reported that the veteran did not exhibit any 
obsessive or ritualistic behaviors.  Speech was described as 
normal.  The examiner also noted that while the veteran did 
not suffer from panic attacks, he did show symptoms of mild 
depression.  It was also reported by the examiner that the 
veteran showed no impairment as to either thought processes 
or communication and that, in addition, no inappropriate 
behavior was noted.  In addition, as also noted above, a GAF 
scale score of 55 was reported.  The examiner did find that 
the veteran's psychiatric problems interfered with his 
occupational functioning as evidenced by his difficulty 
getting along with others as well as due to his mood swings.  

Additionally, more recent evidence of VA mental health 
treatment afforded the veteran following the August 1998 
examination shows continuing problems associated with, for 
the most part, depression-related symptoms.  

Based on the evidence of record, it is the judgment of the 
Board that the medical evidence does not establish that there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Review of the evidence of record indicates GAF score findings 
indicative of moderate impairment.  Furthermore, clinical 
findings reflective of suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance or hygiene; are not shown to be currently 
demonstrated by the veteran.  While the examiner in August 
1998 opined that the veteran's service-connected disability 
interfered with his occupational functioning, as evidenced by 
his difficulty in not getting along with others as well as 
because of his mood swings, this finding, in the opinion of 
the Board, does not go to satisfy the necessary criteria for 
the award of a rating in excess of 50 percent.  In other 
words, the Board is satisfied that the current medical 
evidence adequately reflects the degree of occupational and 
social impairment as contemplated within the schedular 
criteria for a disability rating of 50 percent.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the schizophrenia more nearly 
approximate the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1999).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).

ORDER

Entitlement to a rating in excess of 50 percent for 
schizophrenia is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


